Russell, C. J.,
dissenting. I know of no decision that constrained the trial judge to refuse the amendment to the equitable claim, or to exclude the evidence which was offered. I agree thoroughly in the propositions that the claimant could not, after having carried the chain and witnessed the deed, have been in a position tó avoid the security deed. However, in a court of equity, where one has borrowed money, and the deed, though conveying title, is given purely for the purpose of securing that indebtedness, and a division can be effected without injury to the creditor, I cannot see how he can also claim the right to injure others in order to collect his debt.